DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Frustum-shaped cavity (claim 5)
Annular groove (claim 6)
Sealing zone (claim 7)
Nozzle sealing zone (claim 9)
Fluid dispenser insertion depth (claim 10) and
Adjoining beveled proximal surface (claim 22).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "107" and "115" have both been used to designate the same location of the pipette tip in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 7-10, the claims are recited in a way that attempts to define the configuration of “a region of the interior surface” of the claimed pipette tip through it possible relationship to a second product (dispenser nozzle) which is not positively recited as part of the claimed invention.  Thus, without the actual geometry of the unclaimed dispenser nozzle, it is unclear how the sealing zone is intended to be defined by the ribs when it is dependent upon an unknown dispenser nozzle making sufficient contact with the sealing zone.
Claim 12 recites the limitations "the distal terminus of the proximal region" in line 1 and “the adjoining proximal terminus of the distal region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the distal terminus of the proximal region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "each exterior rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 18 recites the limitation "the proximal terminus of the pipette tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations "the distal region wall thickness" in line 2 and “the junction of the proximal region and the distal region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 22, it unclear how the “adjoining beveled proximal surface” is intended to be differentiated from angle that the proximal surface of the interior ribs have already been recited in claim 1 (See drawing objection above).
Claim 23 recites the limitations “the proximal terminus of the pipette tip" in line 2 and “the distal terminus of the interior ribs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the proximal terminus of the interior ribs" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 27, it is unclear what the relationship of the sheet is to the pipette tip tray or the plate recited in claim 26.  Is the sheet disposed on top of or beneath the pipette tip tray or plate?  Do the claimed array of holes of the sheet match the claimed array of bores of the plate?  The current claim recitation does not provide for the physical orientation of the sheet relative to the previously recited embodiments of claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 19-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beese (US 2013/0213151 A1).
With respect to claim 1, Beese discloses a pipette tip (1, See Fig. 1 and Para. 0043) comprising a proximal opening (upper opening 6), a distal opening (lower opening 4), a proximal region (head portion 9), a distal region (lower end 3), an exterior surface (exterior or pipette pictured in Fig. 1A), an interior surface (interior of pipette pictured in Fig. 1B), and a plurality of interior ribs (ribs 12, 13), wherein:
	Each interior rib of the plurality of interior ribs is axially disposed on the interior surface of the pipette tip in the proximal region (See Fig. 1E and Para. 0045 for depiction of axially extending ribs 12, 13 projecting towards the inside of the pipette tip from the inner circumference of the head portion);
	The interior ribs of the plurality of interior ribs are circumferentially distributed around the interior surface of the pipette tip (See Figs. 1B and 1E and Para. 0045); and
	Each interior rib of the plurality of interior ribs comprises a proximal surface (chamfers 14, 15) and an adjoining axial surface (flattenings 24, 25; See Fig. 1e and Para. 0048).
	Beese fails to disclose that the proximal surface of each of the interior ribs is disposed at an angle between 10 degrees and 80 degrees relative to a virtual longitudinal axis through the center of the pipette tip interior.  However, the courts held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that a change in shape is matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant.  Absent any further indication regarding the length and/or the number and/or the material of the ribs, no technical advantage may be fairly associated to the claimed configuration and modifying or adapting the pipette tip already known from Beese to obtain an alternative configuration of the ribs for subsequent adaptation of the pipette tip with a pipettor of unknown dimensions would be within the realm of one of ordinary skill in the art at the time of filing.
	With respect to claim 2, Beese teaches that each of the interior ribs comprises a proximal terminus (defined by upper limit of the chamfers 14, 15), and

	With respect to claim 3, Beese teaches that the region of the interior surface of the pipette tip between the pipette tip proximal opening and the proximal terminus of each of the interior ribs comprises no protrusion (See Fig. 1E for depiction of smooth surface of the interior surface of the pipette tip between the opening and the upper limit of chambers 14, 15).
	With respect to claim 4, Beese teaches that the region of the interior surface of the pipette tip between the pipette tip proximal opening and the proximal terminus of each of the interior ribs is smooth (See Fig. 1E for depiction of smooth surface of the interior surface of the pipette tip between the opening and the upper limit of chambers 14, 15).
	With respect to claim 5, Beese teaches that the pipette tip comprises a frustum-shaped cavity within the interior of the proximal region (See Fig. 1e for depiction of interior of cylinder area 16 of head portion 9 between the proximal opening 6 and inner step 18; Para. 0051 discusses that the head portion 9 is slightly conical at the inside above and below the inner step 18), and
	The frustum-shaped cavity is smooth with the exception of the interior ribs (See Fig. 1e for depiction of area between ribs in the cylinder area 16 being smooth).
	With respect to claim 6, Beese teaches that the interior surface of the pipette tip comprises an annular groove (inner step 18) in the proximal region; and
	The frustum-shaped cavity is smooth with the exception of the interior ribs and the annular groove (See Fig. 1e and para. 0047 for discussion of the inner step 18).
	With respect to claim 7, Beese depicts that the region of the interior surface of the pipette tip between the pipette tip proximal opening and the proximal terminus of each of the interior ribs, or 
With respect to claim 8, Beese depicts that the portion is about 10% to about 85% of the axial distance between the pipette tip proximal opening and the proximal terminus of each of the interior ribs (See Figs. 1e and 3).  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  It is the examiner’s position that the drawing would reasonably suggest to one of ordinary skill in the art that the portion of the region of the interior surface along the axial distance between the proximal tip opening and the proximal terminus of each of the interior ribs are depicted to be 10% to 85% of the claimed axial distance that forms the sealing zone of claim 7.  
	With respect to claim 19, Beese teaches that the pipette tip comprises a polymer or is manufactured from a polymer (See Para. 0033 for discussion of pipette tip being made of a plastic material such as polypropylene or polyethylene).
	With respect to claim 20, Beese teaches that pipette tip is preferably made of a polyolefin such as polypropylene or polyethylene (See Para. 0033).
	With respect to claim 22, Beese teaches that each interior rib of the plurality of interior ribs comprises the axis surface facing the pipette tip interior and an adjoining beveled proximal surface (parabolic profiles 22, 23; See Fig. 1e and Para. 0048).
	With respect to claim 23, Beese teaches that the interior surface of the pipette tip between a proximal terminus of the pipette tip and a distal terminus of the interior ribs does not include an annular protrusion (Fig. 1e depicts that the portion of the interior surface of the pipette tip between sealing nose 20 on downwards contains no protrusions). 

	The fluid dispenser comprises a nozzle member (conical attachment piece 37), nozzle member distal terminus (lower end 38 of the attachment piece 37), and a nozzle exterior wall (See Fig. 3 reproduced below and Para. 0054);
	A portion of the nozzle member is inserted within the proximal portion of the pipette tip (See Fig. 3 and Paras. 0055-0056);
	A portion of the nozzle exterior wall is in contact with a portion of the interior wall of the pipette tip (See Para. 0056); and
	The nozzle member distal terminus is in contact with a proximal terminus of the interior ribs of the pipette tip (See Paras. 0056-0057).

    PNG
    media_image1.png
    414
    580
    media_image1.png
    Greyscale

Fig. 3 (reproduced)
Claim(s) 1, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfer et al (US 2012/0071643 A1).
With respect to claim 1, Helfer discloses a pipette tip (See Figs. 21-22 and Paras. 0126 and 0285) comprising a proximal opening, a distal opening, a proximal region, a distal region, an exterior surface, an interior surface (See Figs. 21a reproduced below for depiction of prior claimed embodiments), and a plurality of interior ribs (retention ribs, See Fig. 21; filter retaining rib, See Fig. 22), wherein:
	Each interior rib of the plurality of interior ribs is axially disposed on the interior surface of the pipette tip in the proximal region (See Figs. 21-22 and Para. 0285);
	The interior ribs of the plurality of interior ribs are circumferentially distributed around the interior surface of the pipette tip (See Figs. 21-22 for depiction of retention rib/filter retaining rib in the pipette tip); and
	Each interior rib of the plurality of interior ribs comprises a proximal surface (top of retention rib/filter retaining rib depicted in Figs. 21a reproduced below) and an adjoining axial surface (protruding surface of the retention ribs/filter retaining ribs depicted in Fig. 21 reproduced below).
	Helfer fails to disclose that the proximal surface of each of the interior ribs is disposed at an angle between 10 degrees and 80 degrees relative to a virtual longitudinal axis through the center of the pipette tip interior.  However, the courts held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that a change in shape is matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant.  Absent any further indication regarding the length and/or the number and/or the material of the ribs, no technical advantage may be fairly associated to the claimed configuration and modifying or adapting the pipette tip already known from Helfer to obtain an alternative configuration of the ribs for subsequent adaptation of the pipette tip with a pipettor of unknown dimensions would be within the realm of one of ordinary skill in the art at the time of filing.

    PNG
    media_image2.png
    783
    805
    media_image2.png
    Greyscale

Fig. 21a (reproduced)
	With respect to claim 11, Helfer depicts that each of the interior ribs comprises a distal terminus;
	The pipette tip comprises a filter comprising a proximal surface and a distal surface; and
	The proximal surface of the filter is disposed at or is distally spaced from the distal terminus of the each of the interior ribs (See Fig. 21b reproduced below).

    PNG
    media_image3.png
    742
    684
    media_image3.png
    Greyscale

Fig. 21b (reproduced)
With respect to claim 24, Helfer teaches that the filter is a plug filter (Para. 0089 of applicant’s specification teaches that a plug filter is a filter disposed within a pipette tip; See Fig. 21 of Helfer for depiction of proximal filter disposed in the pipette tip).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beese (US 2013/0213151 A1) in view of Kelly et al (US 2011/0076205 A1).
Refer above for the teachings of Beese.
With respect to claim 13, Beese fails to disclose the inclusion of a plurality of exterior ribs.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the exterior ribs of Kelly into the pipette tip of Beese for the purpose of providing a structure to hold the tip array of tips in a pipette tip rack between uses. 

    PNG
    media_image4.png
    588
    445
    media_image4.png
    Greyscale

 Fig. 2 (reproduced)
With respect to claim 16, Beese fails to teach that the interior surface of the pipette tip comprises first and second interior wall sections that have first and send angles, respectively, wherein each wall section tapers from a proximal end to a distal end of a proximal region of the pipette tip, further wherein the second angle is greater than the first angle.

The interior surface of the pipette tip comprises a second interior wall section (collar 40) in the proximal region that includes a continuously tapered interior wall surface having a second angle relative to the longitudinal axis (See Fig. 5 reproduced below),
Each of the first interior wall section and the second interior wall section tapers from the proximal end to the distal end of the proximal region of the pipette tip, and
The second angle is greater than the first angle (See Fig. 5 Reproduced below and Paras. 0033-0034).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the variety of angles into the interior wall of the proximal region of the pipette tip for the purpose of providing an improved sealing engagement of the pipette tip with an associated pipettor.

    PNG
    media_image5.png
    454
    221
    media_image5.png
    Greyscale

Fig. 5 (reproduced)
Claim(s) 12, 14, 15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beese (US 2013/0213151 A1) in view of Motadel et al (US 2013/0164194 A1).
Refer above for the teachings of Beese.
With respect to claim 12, Beese fails to disclose that a distal terminus of the proximal region of the pipette tip protrudes as a shoulder from an adjoining proximal terminus of the distal region of the pipette tip.
Motadel teaches the structure of pipette tips (10) that comprise a proximal region (15) and a distal region (20), wherein the two regions meet at a junction (30) that takes the form a shoulder (See Fig. 1A).  The co-extensive bottom or terminus surfaces of proximal region 15 flexible thickness 70 and ribs 80, 85 (e.g., rib termini 82 and 90, respectively), near junction 30, can provide a seating support 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the junction taught by Motadel into the pipette tip of Beese for purposes of providing a seating engagement region of the pipette tip with a rack, card, or pipette box.
With respect to claim 14, Beese fails to disclose the inclusion of a flange and a flange distal perimeter.
Motadel teaches the inclusion of a flange (65) on a pipette tip (10), further wherein the flange includes a flange distal perimeter (junction 75 of flange) (See Fig. 2 and Paras. 0075 and 0116).  The flange may be flared, and the lead-in diameter of the flange can allow for dispenser engagement tolerance, which is relevant for multi-dispenser applications, for example.  Such a flange can provide a larger contact zone for engaging a pipettor nozzle, and can increase the probability of a sealing engagement between the dispenser nozzle not coaxially aligned with a pipette tip by guiding the axial center of the pipette tip to axial center of the dispenser nozzle.  An annular flange also can provide pipette tip rigidity in addition to facilitating dispenser alignment (See Para. 0075).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the flange configuration of Motadel into the pipette tip of Beese for the purpose of providing a larger contact zone for engaging a pipettor nozzle, thus increasing the probability of a sealing engagement between the dispenser nozzle and the axial center of the pipette tip.
With respect to claim 15, the combination of Beese and Motadel teaches that each exterior rib comprise a proximal terminus (see top of ribs 80, 85 in Fig. 2 closest to junction 75), and

With respect to claim 18, Beese fails to teach that the thickness between the exterior surface and the interior surface, and disposed between the proximal opening of the pipette tip and the proximal terminus of each of the interior ribs, is about 0.005 inches to about 0.015 inches.
Motadel teaches the structure of pipette tips (10) that comprise a proximal region (15) and a distal region (20), wherein the tips taper from the widest point at the top-most portion of the pipette tip (pipette proximal end or end that engages a dispenser), to a narrow opening at the bottom most portion of the pipette tip (pipette distal end used to acquire or dispel fluid) (See Para. 0068).  In some embodiments, a proximal region comprises a wall thickness of about 0.005 inches to about 0.015 inches at or near the sealing zone (e.g., about 0.006, 0.007, 0.008, 0.009, 0.010, 0.011, 0.012, 0.013, 0.014 inches).  In some embodiments, the proximal region comprises a wall thickness of about 0.008 inches to about 0.012 inches or about 0.009 inches to about 0.011 inches.  The latter-referenced wall thickness is measured at a point of the proximal region where there are no ribs (e.g., a point between ribs).  Such a thickness measurement sometimes is measured at or near where callout (70) in FIG. 2 meets the pipette tip proximal region, for example.  In some embodiments, the thickness of proximal region gradually increases below the sealing zone towards the proximal region/distal region junction.  Without being limited by theory, the increased thickness below the sealing zone may limit the travel of a dispenser past the sealing zone, due to the larger force required to insert the dispenser past the sealing zone as a result of a thicker, less flexible area in the proximal region (See Para. 0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wall thickness in the proximal region taught by Motadel into the proximal region of the pipette tip of Beese, for the purposes of limit the travel of a dispenser past a sealing zone of the pipette tip.

the wall thickness at the distal region terminus is about 0.0040 inches to about 0.0055 inches.
Motadel teaches the structure of pipette tips (10) that comprise a proximal region (15) and a distal region (20), wherein the tips taper from the widest point at the top-most portion of the pipette tip (pipette proximal end or end that engages a dispenser), to a narrow opening at the bottom most portion of the pipette tip (pipette distal end used to acquire or dispel fluid) (See Para. 0068).  The wall of the distal section of a pipette tip sometimes is continuously tapered from the wider portion, which is in effective connection with the proximal section, to a narrower terminus (See Para. 0072).  The lower (or distal) about one-quarter of the distance (40) from the distal region terminus (50) to the junction (30), may comprise a distal terminus featuring a knife or blade edge wall thickness (53) in the range of about 0.0040 inches to about 0.0055 inches thick.  In some embodiments, the wall thickness at distal terminus can resemble a blade or knife edge and can be about 0.0040 inches, 0.0041 inches, 0.0042 inches, 0.0043 inches, 0.0044 inches, 0.0045 inches, 0.0046 inches, 0.0047 inches, 0.0048 inches, 0.0049 inches, 0.0050 inches, 0.0051 inches, 0.0052 inches, 0.0053 inches, 0.0054 inches, or about 0.0055 inches thick, in certain embodiments.  In some embodiments, the wall thickness at the distal region terminus is about 0.0043 inches to about 0.0050 inches.  In certain embodiments, the wall thickness at the distal region terminus is about 0.0044 inches to about 0.0049 inches.  In certain embodiments, the distal region comprises a wall thickness that tapers from (a) a point at or between (i) about the junction of the proximal region and distal region to (ii) about one quarter of the axial distance from the terminus of the distal region to the junction, to (b) the distal region terminus, as illustrated in FIG. 1A (See Para. 0079).
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolp (USP 5,487,997) in view of Beese (US 2013/0213151 A1).
With respect to claim 26, Stolp discloses an assembly (10) comprising a pipette tip tray (tip support 56) and an array of pipette tips (pipette tips 12), wherein:
The tray comprises a base (support surface 58) and a pipette tip receptacle plate (tip holder 32) in association with the base;
The plate comprises a proximal surface (upper surface 50), a distal surface (under surface 53), and an array of bores (holder apertures 34) each traversing the proximal surface to the distal surface of the plate (See Fig. 1A); and
Each pipette tip of the array of pipette tips is disposed in a corresponding bore of the array of bores in the plate (See Figs. 1A-3D and Col. 4, line 9 – Col. 5, line 59).

Allowable Subject Matter
Claims 9, 10, 17, 27, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) the proximal surface of each of the interior ribs is disposed below a nozzle sealing zone with the proximal region of the pipette tip (claim 9); b) each interior rib comprises a proximal terminus, and the proximal terminus of each exterior rib is in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/				/JILL A WARDEN/Examiner, Art Unit 1798  	Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                               February 13, 2021